Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 6-13, 15, and 17-20 are allowed.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Kodaira et al. (US. 9,178,297 B2) teaches “An electrical connector assembly comprising: an electrical connecting member; at least one connector disposed at and electrically connected to the electrical connecting member; and at least one metal cover disposed on the electrical connecting member, wherein the electrical connecting member is located between the connector and the metal cover, the connector is covered by the electrical connecting member, and an entirety of the connector falls within a range of the electrical connecting member.”(Electrical connector fig. 1, connecting member 8, one connector 1, and metal cover 14)
Kodaira et al. (US. 9,178,297 B2) does not teach “wherein the electrical connecting member is a circuit board and comprises at least one grounding part, and the metal cover covers the grounding part and is electrically connected to the grounding part.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 12 Kodaira et al. (US. 9,178,297 B2) teaches “An electrical connector assembly comprising: an electrical connecting member; two connectors respectively disposed on two opposite sides of the electrical connecting member and respectively electrically connected to the electrical connecting member, wherein the electrical connecting member comprises a plurality of circuits which are electrically connected between the two connectors; and two metal covers respectively disposed on the electrical connecting member, wherein the electrical connecting member is located between the connector and the metal cover, each connector is covered by the electrical connecting member, and an entirety of each connector falls within a range of the electrical connecting member.”(Connecting member 8, two connectors 1, circuits 8/9, and metal cover 14)
Kodaira et al. (US. 9,178,297 B2) does not teach “wherein the electrical connecting member is a circuit board and comprises at least two grounding parts, and the metal cover covers the grounding parts and is electrically connected to the grounding parts.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 12, these limitations, in combination with remaining limitations of the amended claim 12, are neither taught nor suggested by the prior art of record, therefore the amended claim 12 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        

/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831